Case 18-00977        Doc 35     Filed 05/13/19     Entered 05/13/19 15:57:30          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 00977
         Kevin Bailey

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/12/2018.

         2) The plan was confirmed on 02/28/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/06/2018.

         5) The case was Dismissed on 11/14/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-00977             Doc 35            Filed 05/13/19    Entered 05/13/19 15:57:30                Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $2,547.28
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                               $2,547.28


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $2,327.59
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $114.69
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $2,442.28

 Attorney fees paid and disclosed by debtor:                            $310.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 All Kids and Family Care                   Unsecured         100.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for        Unsecured         412.00        412.08          412.08           0.00       0.00
 AT&T                                       Unsecured         500.00           NA              NA            0.00       0.00
 Bureaus Investment Group Portfolio No 15   Unsecured           0.00      1,305.67        1,305.67           0.00       0.00
 Capital Management Services                Unsecured      1,000.00            NA              NA            0.00       0.00
 Capital One                                Unsecured      1,000.00            NA              NA            0.00       0.00
 Capital One Bank                           Unsecured      1,250.00       1,250.65        1,250.65           0.00       0.00
 Cavalry SPV I LLC                          Unsecured      1,018.00       1,018.48        1,018.48           0.00       0.00
 Cbusasears                                 Unsecured           0.00           NA              NA            0.00       0.00
 Chase                                      Unsecured      1,000.00            NA              NA            0.00       0.00
 Chase Card                                 Unsecured         727.00           NA              NA            0.00       0.00
 Citibank                                   Unsecured      1,500.00            NA              NA            0.00       0.00
 Citibank                                   Unsecured      1,000.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue      Unsecured      6,482.00       6,482.00        6,482.00           0.00       0.00
 City of Chicago Department of Water        Secured           678.13        840.43          840.43        105.00        0.00
 Commenity Bank                             Unsecured      1,000.00            NA              NA            0.00       0.00
 Commonwealth Edison Company                Unsecured         512.79        512.79          512.79           0.00       0.00
 Corporate America Family Credit Union      Unsecured     12,847.00     14,098.53        14,098.53           0.00       0.00
 Corporate America Family Credit Union      Unsecured      2,840.00       2,737.01        2,737.01           0.00       0.00
 Corporate America Family Credit Union      Unsecured      1,904.00       3,669.53        3,669.53           0.00       0.00
 Country Mutual Financial                   Unsecured      1,000.00            NA              NA            0.00       0.00
 Credit Collections Svc                     Unsecured      1,000.00            NA              NA            0.00       0.00
 Credit One Bank Na                         Unsecured           0.00           NA              NA            0.00       0.00
 First Premier Bank                         Unsecured           0.00           NA              NA            0.00       0.00
 ICS                                        Unsecured      1,000.00            NA              NA            0.00       0.00
 Illinois Link                              Unsecured      2,000.00            NA              NA            0.00       0.00
 Jefferson Capital Systems LLC              Unsecured      1,120.04       1,120.04        1,120.04           0.00       0.00
 La Rabida Children's Hospital              Unsecured         500.00           NA              NA            0.00       0.00
 Lincoln National Life Insurance Com        Unsecured      2,000.00            NA              NA            0.00       0.00
 LoanCare LLC                               Secured       51,481.27     60,817.03        60,817.03           0.00       0.00
 LoanCare LLC                               Secured       13,500.00     12,101.19        12,101.19           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-00977             Doc 35   Filed 05/13/19    Entered 05/13/19 15:57:30                Desc       Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal       Int.
 Name                                 Class    Scheduled      Asserted      Allowed         Paid          Paid
 Millenium Credit Consultants      Unsecured      1,000.00            NA           NA             0.00        0.00
 Northwest Premium Services Inc.   Unsecured      2,000.00            NA           NA             0.00        0.00
 Peoples Energy Corp               Unsecured         681.20      1,351.96     1,351.96            0.00        0.00
 Reliable Recovery Service Inc     Unsecured      1,000.00            NA           NA             0.00        0.00
 Sears / CBNA                      Unsecured      1,000.00            NA           NA             0.00        0.00
 Speedy Cash                       Unsecured      2,000.00       1,057.58     1,057.58            0.00        0.00
 TCF National Bank                 Unsecured         500.00           NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $60,817.03               $0.00                  $0.00
       Mortgage Arrearage                                 $12,101.19               $0.00                  $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00                  $0.00
       All Other Secured                                     $840.43             $105.00                  $0.00
 TOTAL SECURED:                                           $73,758.65             $105.00                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                $0.00                 $0.00               $0.00
        All Other Priority                                      $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                              $35,016.32                  $0.00               $0.00


 Disbursements:

           Expenses of Administration                            $2,442.28
           Disbursements to Creditors                              $105.00

 TOTAL DISBURSEMENTS :                                                                            $2,547.28




UST Form 101-13-FR-S (9/1/2009)
Case 18-00977        Doc 35      Filed 05/13/19     Entered 05/13/19 15:57:30            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
